UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 01-50777
                          Summary Calendar


                 BIONUMERIK PHARMACEUTICALS, INC.,

                                                Plaintiff-Appellee,


                               VERSUS


                           M. GOPAL NAIR,

                                               Defendant-Appellant.




            Appeal from the United States District Court
      For the Western District of Texas, San Antonio Division
                          (SA-99-CV-1302)
                           March 27, 2002


Before DeMOSS, PARKER and DENNIS, Circuit Judges.
PER CURIAM:*

      M. Gopal Nair (hereinafter “Dr. Nair”) appeals the judgment of

the district court confirming the award of the arbitration panel.

Dr. Nair contends that the district court employed an incorrect



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                -1-
standard of conduct in confirming the award.     Dr. Nair further

contends that the district court erred in confirming the award

because the arbitrators ignored the plain language of the contract.

After considering the briefs and record excepts, the judgment of

the district court confirming the award of the arbitration panel is

affirmed for essentially the reasons stated by the district court

in its July 13, 2001 order.

     AFFIRMED.




                               -2-